Citation Nr: 0309112	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects service from November 1991 to 
January 1993 with 15 years and 8 months of prior active duty 
service noted.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board decision 
dispatched in December 2002 found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder.


FINDING OF FACT

An acquired psychiatric disorder (major depressive disorder, 
recurrent) has been shown to be causally related to the 
veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder (major depressive disorder, 
recurrent) was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A March 27, 2003, VA mental disorders examination revealed 
that the veteran was diagnosed with major depressive 
disorder, recurrent.  The examiner specifically opined that 
the veteran's major depressive disorder was at least as 
likely as not related to his military service.

After a careful review of the evidence, the Board finds that 
a grant of service connection for an acquired psychiatric 
disorder (major depressive disorder, recurrent) is warranted.  
The veteran has indicated that he has experienced psychiatric 
problems dating from the 1980s.  Although the veteran 
admitted that he had not sought psychiatric treatment during 
service, he did state that he mentioned his problems to a VA 
health professional in June 1994 and was hospitalized for 
psychiatric problems in 1995.  The March 2003 VA examiner's 
uncontroverted opinion (based on an examination of the 
veteran and a review of the claims file) has linked the 
veteran's major depressive disorder to his military service.  
Accordingly, service connection for an acquired psychiatric 
disorder (major depressive disorder, recurrent) is 
established.


ORDER

Service connection for major depressive disorder, recurrent 
is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

